DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenn et al. (USPN 8628086).
Regarding claim 9, Krenn et al. discloses a card shuffler having a card infeed area and discloses the shuffler detecting the cards positions and displaying instructions for corrective action if the card(s) is/are out of place (jammed) (See Paragraph bridging columns 12 and 13).
Regarding claim 10, see the above regarding claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roblejo (USPN 5989122) in view of Blazevic (USPN 9316597).
	Regarding claim 9, Roblejo discloses a card shuffler wherein the shuffler detects at least one card in a card infeed area 12 of the card handling device and displaying an error message when the at least one card in the card infeed area is not a part of the deck in the card infeed area (See Column 3, lines 50 through 64).  Roblejo does not disclose the edges of the cards being detected.  Blazevic discloses a control system that can detect defects on a playing card such as misalignments, edge markings, edge cuts, changes in color, etc. (See Column 8, lines 34 through 52, and Column 10, lines 19 through 27).  Blazevic also notes that the system can be incorporated into card shufflers if desired (See Column 9, lines 52 through 55).  One having ordinary skill in the art would have found it obvious to have a system detecting the edges of cards, as taught by Blazevic, in order to prevent cheating.
	Allowable Subject Matter
Claims 1-8 and 15-20 are allowed.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711